I concur in the opinion of Mr. Justice Woods, except in his conclusion that the Circuit Judge erred in submitting the question of punitive damages to the jury, as to which I dissent. The plaintiff testified that he filed the telegram for transmission about 9 o'clock A.M., and notified the agent of its importance, and the agent told him it would be delivered in about fifty minutes. His son testified that it was not delivered until 4 o'clock P.M., The defendant's agent at Georgetown testified that it was received at 1:56 P.M., and sent out at 2:50 P.M. Besides the information given the agent at Elloree, the telegram showed on its face the importance of delivery during banking hours that day. In considering the question, the testimony must be taken most strongly against the defendant. So, we have a delay in transmission from about 9 o'clock in the morning until 1:56 — nearly five hours — and not a word of explanation. It was not shown that the information given the agent at Elloree, as to the importance of *Page 485 
prompt delivery, was transmitted to the agent at Georgetown, nor does it appear whether any service message was sent to ascertain if the message was delivered, although the agent at Elloree had promised plaintiff that it would be delivered to his son in fifty minutes. In Bolton's case, 76 S.C. 538, the Court said: "The agent of the defendant, who received the message at Lithonia, ought to have been informed by the transmitting office of the undertaking to put the message through that night, and if the Lithonia night operator, under the circumstances in which he was situated, could not with reasonable diligence have arranged for the delivery of the message, he should have informed the transmitting office so that plaintiff might have been informed in order that she could make the necessary arrangements to meet the difficulty arising from a failure to deliver the message that night as contemplated."
At the Georgetown office we have a delay of nearly two hours, according to plaintiff's testimony, from 1:56 until 4 o'clock, in delivering so important a message to one who was not a quarter of a mile from defendant's office; and the only explanation given is that the messenger boys were all out on other business. We are not told what the usual business of the office was, whether there was an unusual rush of business that day, how many messengers were usually employed, or how many were in the service that day, or why a special messenger could not have been employed to deliver this message.
The reason of the rule that unreasonable delay in the transmission or delivery of a telegram raises a presumption of negligence, and casts the burden of explanation on the company, is because it is a public business, requiring a high degree of technical skill and diligence, and the causes of delays, mistakes and errors are peculiarly within the knowledge of the company. Hence, the burden was upon the company, and not upon the plaintiff, to show whether the message *Page 486 
had to go from Elloree to Georgetown over a direct line, or through one or more relay stations.
This Court has held, time and again, that long delay, in the absence of undisputed evidence of a real effort to transmit or deliver, will carry the case to the jury on the issue of punitive damages. We have never yet said what is the shortest time that will be held to be a long delay. That must depend upon the circumstances of each case. But we have said that the issue must be submitted to the jury, unless the testimony, both that on the part of the plaintiff and the undisputed exculpatory evidence on the part of the defendant, will not justify a reasonable inference of recklessness, which is indifference to the rights of others, or of wantonness, which is a conscious failure to observe due care.
I am constrained to think that the testimony in this case warranted a reasonable inference of indifference to the rights of the plaintiff, and of a conscious failure to observe due care.